UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
ANTHONY TELLIS, ET AL. CIVIL ACTION NO. 18-cv-0541
VERSUS ]UDGE ELIZABETH E. FOOTE
]AMES l\/I. LEBLANC, ET AL. l\/IAGISTMTE ]UDGE HORNSBY
O R D E R

Before the Court is the Report and Recommendation of the l\/lagistrate Judge on
Plaintiffs’ motion for a preliminary injunction ordering Defendants to reactivate the
recording capability of the tier cameras in four housing units at David Wade Correctional
Center (“DWCC”). [Record Document 93]. The Court has thoroughly reviewed the record,
including Plaintiffs’ Written objections and Defendants’ response [Record Documents 96
and 101]. The Court ADOPTS the factual findings of the l\/lagistrate ]udge. The Court
CONCURS With the l\/lagistrate ]udge’s presentation of the scope of this litigation
Although the Court CONCURS With the l\/lagistrate ]udge’s ultimate recommendation to
deny Plaintiffs’ motion, the Court DECLINES TO ADOPT his reasoning that the motion
should be denied because granting it Would require the creation of evidence

At its heart, Plaintiffs’ motion seeks a discovery order. Under the discovery rules:

Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the

amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of the discovery in resolving the issues, and

Whether the burden or expense of the proposed discovery outweighs its likely
benefit »

Fed. R. Civ. P. 26(b)(1). Although a motion for class certification is pending, [Record
Document 2], at present there are only two plaintiffs in this case: Anthony Tellis and Bruce
Charles, [Record Document 1 at 3]. The Court is aware that the parties have agreed that
merits discovery and class discovery will overlap in this case. [Record Document 52 at 2].
The Court also acknowledges that a certain expansiveness of discovery may be necessary pre-
certification in order to identify actual or potential class members Nevertheless, this Court
finds that video footage from every tier camera in the four DWCC housing units at issue is
disproportionate to the present needs of this case.

At the preliminary injunction hearing, Plaintiffs primarily presented the tier cameras
as a means to more fully develop their theory that DWCC correctional officers use excessive
force against potential class members and retaliate against them for their participation in this
litigation Becord Documents 82 and 93 at ll]. While this Court must “find” the facts
necessary to certify Plaintiffs’ proposed class, the class certification hearing for which the
parties are gathering evidence will “not be [a] mini-trial|] on the merits of the class or
individual clairns.” Unger a A/?zedz`rj/J Im., 401 F.Bd 316, 321 (5th Cir. 2005) (citing Ez`sen 2/.
Car/z`.t/e c’?’ ]¢chae/z'n, 417 U.S. 156, 177~78 (1974)). The requested footage appears most
relevant to demonstrating that retaliation in fact occurred, which is an issue for a later stage
of litigation To the extent that claims of excessive force and retaliation are relevant to class
certification, Plaintiffs have access to other sources of information that, while not necessarily
providing information identical to that available from the tier cameras, nevertheless convey

sufficient information at this stage of litigation Such sources may include but are not limited

to body camera footage, tier camera footage from the suicide-watch cells, swipe card data,
unusual occurrence reports, administrative remedy procedure requests and rulings, medical
records, and statements or testimony from inmates themselves1

The tier cameras are installed and operational as live-feed cameras; they are capable of
recording footage, but this capability has been deactivated. [Record Document 93 at 5]. ln
order for discovery of recorded footage to occur, the recording capability must be restored
and a system developed to transmit the footage to Plaintiffs; these facts increase Defendants’
burden of producing the discovery.2 Additionally, as the Magistrate ]udge noted, any
information provided by tier camera footage is not central to this case, which primarily
concerns the adequacy of the mental health care provided at DWCC. [Id. at 11]. The Court
thus distinguishes the requested footage from other requests for global information about
the population of inmates in the four housing units, such as Plaintiffs’ request for the
medical records for all prisoners who are or were housed in the relevant tiers. [Record
Document 97 at 2]. The latter request is directly relevant to identifying the members of the
proposed sub-class of inmates with disabilities related to mental health or who are perceived
as having such disabilities [Record Document l at 43].

Therefore, because Plaintiffs’ discovery request is disproportionate in light of the

posture of this litigation, Plaintiffs’ motion for a preliminary injunction [Record Document

 

1 The Court lists these sources of information by way of example only and makes no
finding that any of them is, in fact, discoverable

2 The Court notes that the parties continue to disagree significantly regarding the extent
of this burden in terms of both cost and employee time. [Record Document 93 at 7-8].

3

45] is DENIED without prejudice to being re-urged following the Court’s decision on
Plaintiffs’ class~certification motion. The Court offers no opinion as to whether a more
focused discovery request related to the tier cameras might be appropriate pre-certification
The present ruling only rejects, at this stage of litigation, Plaintiffs’ request for recorded
footage from every tier camera in the four housing units.

The Court would make a few observations to assist the parties should this issue be re-
urged. First of all, the preliminary question is whether recordings from the tier cameras are,
in fact, discoverable; this determination is controlled by the standard in Rule 26(b) of the
Federal Rules of Civil Procedure lf tier camera recordings are discoverable, then the Court
believes that the proper procedural vehicle for Plaintiffs’ request is not a motion for a
preliminary injunction, but rather a motion for an order requiring preservation of evidence
560 Capm‘om Pou/er Co. r). Sz`ewem Wem'ng/wme Power Co¢j>., 220 F.R.D. 429, 433 (\Y/.D. Pa. 2004)
(citing Pueb/o @”Lagana z). Unz'z‘ed Sfafer, 60 Fed. Cl. 133, 139 n.8 (2004)). DWCC is not being
asked to install cameras that do not exist; the cameras are on the tiers and are presently
creating digital data that is transmitted to monitors inside DWCC. The only issue is that the
data created by the cameras is evanescent. Thus, what is being asked of Defendants is not to
create data but rather to preserve data that would otherwise vanish.

The Court also believes that the three-prong test of Capm‘om Power Co. a Sz`emem
Werfingboase Power Cmp. may be an appropriate legal standard under which to evaluate a

request to require Defendants to reactivate the tier cameras’ recording capabilities because

the Ca]brz'mm test is a standard for preservation orders 566 z`d. at 433-34. Under Capm‘om, a
court should decide a motion for preservation by evaluating the following factors:

1) the level of concern the court has for the continuing existence and

maintenance of the integrity of the evidence in question in the absence of an

order directing preservation of the evidence; 2) any irreparable harm likely to

result to the party seeking the preservation of evidence absent an order

directing preservation; and 3) the capability of an individual, entity, or party to

maintain the evidence sought to be preserved, not only as to the evidence’s
original form, condition or contents, but also the physical, spatial and financial
burdens created by ordering evidence preservation
Id. Because the Court denies Plaintiffs’ motion, the Court declines to decide at this time
whether the Caprz'¢om test is, in fact, the correct standard in this matter.

Nevertheless, the Court does find that the alternative tests proposed by the parties are
unsuitable As the l\/lagistrate judge noted, the standard four-prong test for a preliminary
injunction involves considerations of a likelihood of success on the merits and of the public
interest that are not relevant in the context of discovery [Record Document 93 at 9]. Thus,
to the extent that they still maintain it, the Court rejects Defendants’ contention that the
four-prong injunction test applies. [Record Documents 49 at 5 and 101 at 6]. Plaintiffs’
reliance on Rule 37(e) of the Federal Rules of Civil Procedure is also unavailing [Record
Document 96 at 5]. Rule 37(€) concerns sanctions for destroying or refusing to produce
electronically stored information that “should have been preserved.” Fed. R. Civ. P. 37(€).
Because the rule presupposes that the missing information was discoverable, the rule does
not address either of the questions actually posed by Plaintiffs’ motion: whether the tier

camera footage is discoverable at all and whether Defendants can be ordered to reactivate

the cameras’ recording capabilities lndeed, the cases Plaintiffs cite in support of their

argument that Rule 37(e) controls this issue all concern trial-related sanctions following a
failure to produce discovery, not orders requiring production of discovery or the
preservation of material 566 Ap]b/e Im. a Samwn<g E/eat. Co., 881 F. Supp. 2d 1132, 1151 N.D.
Cal. 2012) (granting a motion for an adverse inference instruction); Lz`m{e a /lmb B¢w/é, PLC,
269 F.R.D. 186, 205 (E.D.N.Y. 2010) (precluding certain evidence and argument, deeming
certain facts admitted, giving an adverse inference instruction, and awarding costs and
attorney fees); Gen. Afwzz'c C0. a Exxon Nm‘/e¢zr Co., 90 F.R.D. 290, 308~09 (S.D. Cal. 1981)
(designating certain facts presumed, precluding certain evidence, and awarding attorney fees
and expenses).

Second, Defendants repeatedly complain that Plaintiffs’ proposal would require
DWCC to “provid[e] full backups of its camera system to an adversary in litigation without
limit and without the capability to store the information itself.” [Record Document 49 at 12].
The choice to retain a copy of material turned over in discovery belongs to the producing
party; hence, any expense associated with Defendants maintaining their own copy of any
video footage cannot be taxed to Plaintiffs. Additionally, Warden Goodwin made the
decision to deactivate the cameras’ recording capabilities [Record Document 93 at 5]. This
Court can only conclude from his decision that Defendants do not require recordings from
the tier cameras in order to efficiently and safely operate the prison Hence, it is unclear how
the operation of DWCC is impacted in any way by Defendants’ inability to maintain copies

of recordings that DWCC’s own warden does not believe are necessary

Third, although the Court concurs with the Magistrate ]udge’s finding that the body
camera footage is of superior quality in that it is in high-definition and includes audio, [z`d. at
6_7], the fact that individual DWCC employees must activate the body cameras creates the
possibility of intentional or accidental failure to activate them and thus to capture certain
uses of force against prisoners with mental illnesses. Although the issue of the use of body
cameras is not before this Court at this time, the Court hopes that DWCC continues to
provide training and oversight to ensure that whatever body-camera policies Defendants
determine are appropriate for safe and efficient operation of DWCC are consistently
followed throughout the pendency of this litigation

Finally, the Court reiterates the l\/lagistrate ]udge’s observation that the issue of
spoliation is not presently before the Court. [Ia’. at 11]. Although the Court finds that
recorded footage of a_ll of the tier cameras is not presently discoverable given the procedural
posture of the case and the current state of the cameras’ recording capability, this ruling
should not be taken to imply that specific footage that has not been or will not be recorded
or that has been destroyed may not be the appropriate subject of a spoliation motion

Therefore, IT IS ORDERED that Plaintiffs’ l\/lotion for Preliminary lnjunction
[Record Document 45] is DENIED without prejudice to being re-urged as a motion for a

preservation order should this Court grant Plaintiffs’ class certification motion

 

 

THUS DONE AND SIGNED at Shreveport, Louisiana, this the / day
Of li\)o\)t"\ or\ ,2018. <\
ELIZABETH FOOTE

UNITED STAT S D RICT ]UDGE

